DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed June 15, 2022.
In view of the Amendment, the rejection of claims 91-117 under 35 USC 112, as set forth in the Office Action dated 03/15/2022, is withdrawn.
Claims 91, 106-108, and 117 are amended.
Claims 91-117 are pending.

Response to Arguments
	In response to Applicant’s comment that paragraphs [0027] to [0035], [0078] and [0079] of the instant application, which the Examiner understands has the same text as the US Application Nos. 16/175,212 and 15/350,261, the Examiner recognizes that cited passages describe the muscle stimulation unit. While the exact language of claims 99 and 102 is not used, the Examiner agrees that those claims also have an effective filing date of November 14, 2016. However, the cited passages do not provide support the claimed language in claims 94-98, 100, 103, 105, and 109-116 of the instant application. The language of those claims, directed to muscle stimulation, is not found in  US Application Nos. 16/175,212 and 15/350,261.

Allowable Subject Matter
Claims 91-117 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are definite as amended and, as stated in the 03/15/2022 Office Action, the Examiner was not able to find a muscle stimulator that generates a biphasic signal where a voltage at an anode is higher than a voltage at the cathode and the amplitude or absolute voltage of the first and second phase is the same (claims 91 and 107); or the anode voltage in the second phase is no greater than the anode voltage in the first phase as shown in Figs. 4-6 of the instant application (claim 117).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792